Citation Nr: 1514381	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Board remanded the appeal for additional development.   In October 2014, the Board denied the claim for a higher initial rating.

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion) vacating the Board's October 2014 decision and remanding it for compliance with the terms of the joint motion.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected left knee disability is manifested by painful motion tantamount to limitation of flexion no worse than 60 degrees or extension no worse than 5 degrees, even taking into account his complaints of pain, at all times during the pendency of the appeal.

2.  The record evidence shows that the Veteran's service-connected left knee disability is not manifested by adverse symptomatology that equates to at least slight instability and/or subluxation at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability at issue.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering VCAA notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

The Board also finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records including all of his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand orders).  

The Veteran was provided with VA examinations in February 2008 and January 2013.  The Board finds the examinations are adequate for rating purposes.  As to the January 2013 VA examination, the Board finds that it also substantially complied with the Board's remand orders.  Id.  The Board has reached this conclusion because these examination reports reflect that after a review of the record on appeal and/or after taking a detailed history from the Veteran, a comprehensive examination was conducted and opinions were provided as to the severity of the disability that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been developed properly and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Higher Initial Rating for a Left Knee Disability

The Veteran and his representative assert that his left knee disability is worse than rated and warrants a higher evaluation.  They alternatively contend that the Veteran is entitled to a separate compensable evaluation for left knee instability. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's service-connected left knee disability, characterized as status post left knee partial ACL (anterior cruciate ligament) tear and arthroscopic surgery, medial meniscus, is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion).  See 38 C.F.R. § 4.71a, DC 5260 (2014).

Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A maximum 30 percent rating is applicable where flexion is limited to 15 degrees.  Id.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

The record shows that the Veteran underwent surgery for his left knee many years prior to his seeking service-connected compensation benefits for a left knee disability.  He was first examined in connection with his claim of service connection for a left knee disability in February 2008.  At that time, he complained of pain, instability, giving way, stiffness, weakness, and effusion.  He reported that his left knee "buckles" and at times "won't go where [he] want[s] it to go."  He also stated that prolonged sitting caused his knee to stiffen.  Intermittent use of a cane was also noted.  Range-of-motion testing revealed full extension and flexion to 120 degrees, with pain at 120 degrees.  The examiner found no objective evidence of instability and additional limitation of motion on repetitive testing.  Crepitation and grinding were indicated and functional limitations were prolonged standing and walking.  The Veteran was noted to be able to stand for 15 to 30 minutes and to walk for more than one-quarter but less than 1 mile.  X-rays of the left knee revealed no evidence of fracture or dislocation and no significant degenerative disease or joint effusion.  

Relevant VA and private treatment records show that the Veteran's underwent a magnetic resonance imaging (MRI) scan in February 2008, the results of which showed minimal degenerative changes, but no fracture or dislocation.  The joint spaces were also noted to be within normal limits.  During an August 2008 orthopedic surgery consultation, the Veteran reported left-knee instability when walking and requested a brace.  VA treatment records also show that the Veteran was issued a cane to help alleviate his left knee pain, and record his complaints of left knee buckling, giving way, swelling, and pain.  A January 2013 orthopedic surgery outpatient note indicates that he Veteran presented for evaluation of left knee pain.  He reported that his knee sometimes gave way, but denied episodes of locking or catching.  The clinician indicated that a brace to assist with left knee stability would be ordered.

The Veteran underwent another VA examination in January 2013.  He stated that since his VA examination in 2008, his knee condition had worsened, reporting increased pain in his left knee secondary to arthritis.  The Veteran reported wearing a brace as needed and using a cane for ambulation "in case [he] might stumble."  The Veteran stated that when he does not wear the brace, his left knee sometimes "buckles" while walking, or suddenly gives way for "a split second."  He estimated his daily pain level to be from 7 to 10, depending on activities.  He reported increased pain with squatting, sudden turns, and prolonged standing and sitting too long.  Flare-ups were denied and the Veteran indicated that pain is alleviated by a cessation of activities.  Range-of-motion testing revealed full extension, without pain, and flexion to 120 degrees, with pain at 120 degrees.  Repetitive testing yielded the same results.  Functional loss as noted to be less movement than normal and pain on movement, and the examiner noted the lack of objective clinical evidence of incoordination, weakness, or fatigability.  Muscle strength testing was normal, and there was no objective evidence of left-knee instability, as demonstrated by normal results when the Lachman, posterior drawer, and medial-lateral instability tests were performed.  There was also no evidence of patellar subluxation or dislocation, shin splints, stress fractures, or any other tibial and/or fibular impairment.  The examiner determined that the Veteran's previous meniscal tear was manifested by frequent episodes of joint pain.  The examiner also observed the Veteran's gait was noted to be normal and noted that the Veteran removed his knee brace for the examination and did not replace it upon leaving.  X-rays showed no evidence of fracture, dislocation, or patellar subluxation, but did reveal mild degenerative changes, with stable appearance since the previous examination.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for a left knee disability.  Based on the objective evidence of record, it is clear that the Veteran does not have flexion limited to a compensable degree, even considering the degree at which he experiences pain.  See 38 C.F.R. § 4.71a, DC 5260.  Accordingly, a rating greater than 10 percent is not warranted based on actual limitation of motion caused by the Veteran's left knee disability because the Veteran was able to achieve flexion beyond that which would be considered even noncompensable.  Id.  Further, the Veteran has no limitation of extension; thus, consideration of his disability under DC 5261 (limitation of extension) is not necessary.  See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, it also must consider any additional functional loss a Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  On examination in 2008 and 2013, it was indicated that pain began at no worse than 120 degrees of flexion.  The relevant evidence also references knee pain.  The Board finds, however, that the Veteran's painful motion is accounted for by his 10 percent disability evaluation and there is no basis upon which to assign a higher rating.  See Lichtenfels, 1 Vet. App. at 488.  It appears that the Veteran's disability in this regard was initially rated on the basis of painful motion, as the medical evidence of record demonstrates that the Veteran did not experience an objective compensable limitation of motion during the relevant time period.  Id.

Despite the point at which his pain begins, the Veteran has been able to achieve greater degree of motion than that which would be compensable when his left knee was examined throughout the appeals period.  In this regard, the Court has affirmed that pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  Given the Veteran's ability to achieve flexion to 120 degrees and extension to 0 degrees in his service-connected left knee during the relevant time period, it is clear that his pain does not result in a functional loss equivalent to that which would warrant a rating greater than the currently assigned 10 percent rating.  Further, the Veteran has denied flare-ups and the examiner found no evidence of weakened movement, fatigability, or incoordination.  While the Veteran has reported swelling, he has not indicated the extent of functional impairment due to swelling.  Nor is there any evidence to suggest that swelling further limits his functional abilities.  

From a functional standpoint, it has been noted that the Veteran has had pain on movement and diminished capacity for prolonged standing and walking; however, he clearly has been able to achieve a greater range of motion than that required for a higher rating, even taking into account the DeLuca factors at all times during the relevant time period.  Accordingly, as the evidence fails to reveal a compensable loss of motion, even with consideration of functional loss, the Board finds that a rating greater than the currently assigned 10 percent is not warranted under the DCs pertaining specifically to limitation of motion.  This is true throughout the period of time during which his claim has been pending; therefore, consideration of staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

The Board notes that VA's General Counsel has issued a precedential opinion that provides guidance concerning rating claims for knee disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability of the knee may be granted a separate rating for instability under DC 5257, provided that a separate rating is based upon additional disability.  The Court has held that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Under DC 5257, a 30 percent evaluation is for application when there is severe recurrent subluxation or lateral instability; a 20 percent rating is assignable for moderate disability; and a 10 percent rating is assignable for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

In this case, the Board finds that the record evidence shows that the Veteran's service-connected left knee disability is not manifested by adverse symptomatology that equates to at least slight recurrent subluxation or lateral instability despite the appellant's claims of buckling.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board acknowledges the Veteran's complaints of buckling and giving way during the pendency of his claim as well as the fact that he is competent to report on his adverse symptomatology because it is observable by a lay person.  See Jandreau, 492 F.3d at 1372.  DC 5257 requires evidence of at least slight recurrent subluxation or lateral instability for a compensable rating and the Board finds that the Veteran's complaints of buckling, and giving way are not the same adverse symptomatology as required by the regulation.  See 38 C.F.R. § 4.71a, DC 5257.  Moreover, not only were the above VA examiners uniform in not finding evidence of subluxation or lateral instability, but the Veteran himself denied having any episodes of dislocation or recurrent subluxation at these examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Furthermore, the Board finds more probative the expert medical opinions provided by the VA examiners, that medical testing did not reveal recurrent subluxation or lateral instability, than the lay claims to the contrary found in the record.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  In summary, the Board finds that the most probative evidence of record shows that the Veteran's left knee disability is not manifested by at least slight recurrent subluxation or lateral instability despite the appellant's claims of buckling.  See Owens, 7 Vet. App. at 429.  As such, a separate compensable rating for the Veteran's service-connected left knee disability under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  This is true throughout the period of time during which his claim has been pending; therefore, consideration of staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

The Board also has considered whether the Veteran may be entitled to a higher rating under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint'"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2014).  Here, there is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula to allow for application of DC 5256 or 5262.  See Butts, 5 Vet. App. at 532.  Further, the evidence of record does not demonstrate any complaints of dislocated cartilage.  Thus, DC 5258 is not for application.  See 38 C.F.R. § 4.71a, DC 5258 (2014).  This is true throughout the period of time during which this claim has been pending; therefore, consideration of staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected left knee disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology including his complaints of buckling.  In short, there is nothing in the record to indicate that the service-connected disability cause impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  The Board finds no basis to conclude that there is a "compounding" or collective impact between his service-connected left knee disability and his other service connected disabilities.  Neither the Veteran nor his representative has asserted that there is such an impact.  As such, the Board finds that even taking into account Johnson, this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board finally considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  The Board finds that Rice is not applicable to the current claim because the Veteran has never claimed and the record does not show that his service-connected left knee disability prevents employment.  


ORDER

Entitlement to an initial rating greater than 10 percent for a left knee disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


